EXHIBIT 10

 

Amendment to 1998 Stock Incentive Plan

 

Effective January 3, 2006, the Compensation Committee of the Board of Directors
of InFocus Corporation (the “Company”), as Plan Administrator of the Company’s
1998 Stock Incentive Plan (the “Plan”), amended Section 10.3 of the Plan to
provide in its entirety as follows:

 

“10.3      All Options granted hereunder prior to December 31, 2005 shall become
immediately exercisable, without regard to any contingent vesting provision to
which such Options may have otherwise been subject, in the event of a
reorganization (as defined in Section 10.4), which results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) less than a majority of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such reorganization.  With regard to options
granted hereunder on or after January 1, 2006, the Plan Administrator shall
determine the extent, if any, to which contingent vesting provisions in such
options shall be affected by any such reorganization.”

 

1

--------------------------------------------------------------------------------